Citation Nr: 0325225	
Decision Date: 09/26/03    Archive Date: 10/02/03

DOCKET NO.  02-14 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for degenerative disc 
disease (DDD) of the neck and back


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel


REMAND

The veteran had active military service from August 1974 to 
August 1981.

This case comes before the Board of Veterans' Appeals (Board) 
from an April 2002 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, denying service connection for DDD of the 
neck and back.

The veteran initially requested, but subsequently waived, a 
travel Board hearing.  38 C.F.R. § 20.704(e) (2002).

On file are records of the veteran's outpatient treatment at 
the Charleston, South Carolina, VA Medical Center (VAMC), as 
well as treatment records from various private medical 
facilities.  While these records show symptoms of current 
back and neck disorders, the veteran did not submit any 
medical evidence of a relationship between his disability and 
his military service.  This is a prerequisite for granting 
service connection.  See, e.g., Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000) ("A veteran seeking disability 
benefits must establish . . . the existence of a disability 
[and] a connection between the veteran's service and the 
disability . . .").  Also found at Maggitt v. West, 202 F.3d 
1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 
1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 
(2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 
1998).

In its letter enclosing its decision on the veteran's claim 
for nonservice connected disability pension, the RO indicated 
that he was receiving payment from the Social Security 
Administration (SSA).  But no request was made to obtain 
these records from the SSA.

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), became effective November 9, 2000.  Implementing 
regulations were created, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2002), which essentially eliminate 
the requirement of submitting a well-grounded claim and 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  38 U.S.C.A. § 5103(a); Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002).

In Quartuccio v. Principi, 16 Vet. App. 183 (2002), the 
United States Court of Appeals for Veterans Claims (Court) 
applied the VCAA to a decision by the Board that a veteran's 
SSA records were irrelevant to his case and did not need to 
be obtained.  Noting that the appellant was receiving the 
social security benefits for schizophrenia - the same 
condition for which he was seeking VA benefits - the Court 
held:  "[T]he possibility that the SSA records could contain 
relevant evidence, including medical opinions as to the 
etiology of the appellant's schizophrenia, cannot be 
foreclosed absent a review of those records."  Id. at 187-
188 (citing Murincsak v. Derwinski, 2 Vet. App. 363, 370-372 
(1992) (VA has a duty to obtain SSA records when it has 
actual notice that the veteran was receiving SSA benefits); 
Voerth v. West, 13 Vet. App. 117, 121 (1999) (VA has a duty 
to obtain SSA records when veteran submits a well-grounded 
claim); Baker v. West, 11 Vet. App. 163, 169 (1998) (VA 
failed the duty to assist the veteran by not obtaining his 
SSA records even when he only noted he was receiving 
Social Security disability)). 

Since the records before the Board confirm the veteran is 
receiving Social Security disability benefits, and these 
records could contain relevant evidence, including medical 
opinions concerning the etiology of his degenerative neck and 
back disorders, these records must be obtained before 
deciding his appeal.



Accordingly, the case is REMANDED to the RO for the following 
development and consideration:

1.	Contact the SSA and obtain a copy of 
the decision concerning the veteran's 
claim for disability benefits with 
that agency, including any medical 
records used to make the decision, 
copies of any hearing transcripts, and 
copies of any other relevant 
documents.

2.	Also inform the veteran that he may 
obtain any additional relevant private 
medical records, and that the RO will 
assist him in doing so if necessary.

3.	Request any records of the veteran's 
treatment at VA facilities since 
December 2001, and any such records 
should be associated with the claims 
file.

4.	Request that the veteran provide as 
much identifying information as 
possible concerning any Workman's 
Compensation claims he has filed since 
his discharge from military service, 
including any claim filed for a job-
related back or neck injury.  His 
response must indicate the claim 
number or other identifying 
information concerning his claim, as 
well as all clinical sources involved 
in treatment or evaluation relevant to 
either such injury or such claim.  
Obtain any Workman's Compensation 
decision cited and all associated 
records.



5.	Schedule the veteran for an appropriate VA 
medical examination to assess the nature, 
time of onset, and etiology of the DDD of 
his neck and back.

Make the claims folder available to the 
examiner, and ask that he or she confirm 
that he or she has reviewed the claims 
folder for a review of the veteran's 
pertinent medical history.  All necessary 
testing should be done and the examiner 
should review the results of any testing 
prior to completion of the examination 
report.  

The examiner should express an opinion as 
to the nature, time of onset, and etiology 
of the veteran's DDD of the neck and back.  
Specifically, the examiner should render an 
opinion as to whether it is at least as 
likely as not that any DDD the veteran now 
has is of service origin or whether it is 
at least as likely as not that any spinal 
arthritis manifested within one year of 
service discharge in August 1981.

If no opinion can be rendered, please 
explain why this is not possible.  

The examination report should be completely 
legible.  If an examination form is used to 
guide the examination, the submitted 
examination report must include the 
questions to which answers are provided.   

6.	Thereafter, the RO should readjudicate 
the claim.  If it continues to be 
denied, send the veteran and his 
representative a supplemental 
statement of the case (SSOC) and give 
them time to respond before returning 
the case to the Board.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

